Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 12-17 and 19-20.

The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-11 and 18 are the inclusion of the limitations of a producing a printer material comprising Discharge treatment quantity in terms of an integrated irradiation quantity of electric energy: not less than 0.5 kW*min/m2 and not more than 5.5 kW*min/m2, and discharge treatment rate in terms of a transportation speed of the printed recording medium: not less than 1 m/min and not more than 100 m/min.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hagiwara et al. (US2020/0262228) teach an image forming apparatus for forming printed matter.    
Mizushima et al. (US2019/0375225) teach an image bearing surface after forming characters thereon by analog printing is subjected to discharge treatment and a surface free energy of the image bearing surface after being subjected to the discharge treatment is not less than 30 mN/m
Hagiwara and Mizushima do not teach material comprising Discharge treatment quantity in terms of an integrated irradiation quantity of electric energy: not less than 0.5 kW*min/m2 and not more than 5.5 kW*min/m2, and discharge treatment rate in terms of a transportation speed of the printed recording medium: not less than 1 m/min and not more than 100 m/min.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853